Exhibit 10.53

 



STOCK PLEDGE AGREEMENT

 

This STOCK PLEDGE AGREEMENT dated as of April ___, 2015 (this “Pledge
Agreement”) between MERRIMAN HOLDINGS, INC. a Delaware corporation (“Debtor”),
and EGS, LLC, A Delaware limited liability company (the “Secured Party”).

 

RECITALS

 

A. Debtor has executed a Promissory Note (as hereinafter defined) payable to the
order of the Secured Party.

 

B. In order to induce Secured Party to extend the credit evidenced by the
Promissory Note, Debtor has agreed to enter into this Pledge Agreement and to
pledge and grant to Secured Party a first priority security interest in the
Collateral described below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with the Secured Party as follows:

 

1. Definitions and Interpretation. Unless otherwise defined herein, all other
capitalized terms used herein and defined in the Promissory Note shall have the
respective meanings given to those terms in the Promissory Note, and all terms
defined in the New York Uniform Commercial Code (the “UCC”) shall have the
respective meanings given to those terms in the UCC.

 

2. The Pledge. To secure the Obligations as defined in Section 3 hereof, Debtor
hereby pledges and assigns to the Secured Party, and grants to the Secured
Party, a security interest in, all of Debtor's right, title and interest,
whether now existing or hereafter arising in all instruments, certificated and
uncertificated securities, money and general intangibles of, relating to or
arising from the following property (the “Collateral”):

 

(a) All of the capital stock (the “Pledged Securities”) of Merriman Capital
Inc., a California corporation (the “Issuer”);

 

(b) All dividends (including cash dividends), other distributions (including
redemption proceeds), or other property, securities or instruments received in
respect of or in exchange for the Pledged Securities, whether by way of
dividends, stock dividends, recapitalizations, mergers, consolidations,
split-ups, combinations or exchanges of shares or otherwise; and

 

(c) All proceeds of the foregoing (“Proceeds”).

 



 

 

 

 

3. Security for Obligations. The obligations secured by this Pledge Agreement
(the “Obligations”) shall mean and include only the $1,000,000 Secured
Promissory Note dated April 20, 2015 made by the Debtor payable to the order of
the Secured Party, as the same may be amended or otherwise modified from time to
time, and any debt obligations incurred to refinance or replace such Promissory
Note (the “Promissory Note”), including principal thereof, all interest accrued
thereon and other amounts payable with respect thereto, including, without
limitation, fees, charges, expenses, attorneys' fees and costs and accountants'
fees and costs chargeable to and payable by Debtor hereunder and thereunder, in
each case, whether direct or indirect, absolute or contingent, due or to become
due, and whether or not arising after the commencement of a proceeding under
Title 11 of the United States Code (11 U.S.C. Section 101 et seq.), as amended
from time to time (including post-petition interest) and whether or not allowed
or allowable as a claim in any such proceeding.

 

4. Delivery of Pledged Collateral; Financing Statements. Concurrently with the
execution of this Pledge Agreement, Debtor shall deliver to the Secured Party
one or more original certificates representing the Pledged Securities in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Secured Party. Debtor hereby authorizes the Secured Party to
file a UCC-1 financing statement, naming the Debtor, as debtor, and covering the
Collateral, in the appropriate filing office (or offices) under the Uniform
Commercial Code as in effect in New York or any other applicable jurisdiction.

 

5. Representations and Warranties. Debtor hereby represents and warrants as
follows:

 

(a) Issuance of Pledged Securities, Etc. Except with respect to certain debt
obligations subject to the Subordination Agreement dated as of April 20, 2015
(the “Subordination Agreement”) among certain existing lenders to the Debtor and
the Secured Party, the Pledged Securities are owned by Debtor free and clear of
any and all liens, pledges, encumbrances or charges, and Debtor has not optioned
or otherwise agreed to sell, hypothecate, pledge, or otherwise encumber or
dispose of the Pledged Securities. The Common Stock, par value $0.001 per share,
of Merriman Capital, Inc., a California corporation, owned by the Debtor and
included in the Pledged Securities, constitutes 99.998% of the issued and
outstanding shares of such class of capital stock of the Issuer, and such class
of capital stock of the Issuer is the only authorized class of capital stock of
the Issuer.

 

(b) Security Interest. The pledge of the Pledged Collateral creates a valid
security interest in the Pledged Collateral, which security interest is a
perfected first priority security interest, securing the payment of the
Obligations.

 

(c) Restatement of Representations and Warranties. On and as of the date any
property becomes Pledged Collateral, the foregoing representations and
warranties shall be deemed restated with respect to such additional Pledged
Collateral.

 

6. Further Assurances. Debtor agrees that at any time and from time to time, at
Debtor's expense, Debtor will promptly execute and deliver all further
instruments and documents, including without limitation all additional Pledged
Securities, and take all further action, that may be necessary or desirable, or
that Secured Parties may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable Secured
Parties to exercise and enforce its rights and remedies hereunder with respect
to any Pledged Collateral.

 



 

 

 

 

7. Voting Rights; Dividends; Etc.

 

(a) Rights Prior to an Event of Default. So long as no Event of Default shall
have occurred and be continuing:

 

(i) Debtor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Pledged Securities or any part thereof for any purpose
not inconsistent with the terms of this Pledge Agreement.

 

(ii) Debtor shall be entitled to receive and retain free and clear of the
security interest of Secured Parties hereunder any and all dividends and
interest paid in respect of the Pledged Securities, provided, however, that any
and all (A) dividends and interest paid or payable other than in cash in respect
of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for any Pledged Securities,
(B) dividends and other distributions paid or payable in cash in respect of any
Pledged Securities in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and (C) cash paid, payable or otherwise distributed in respect
of principal of, or in redemption of, or in exchange for, any Pledged
Securities, shall be, and shall be forthwith delivered to Secured Parties to
hold as, Pledged Collateral and shall, if received by Debtor, be received in
trust for the benefit of Secured Parties, be segregated from the other property
or funds of Debtor and be forthwith delivered to Secured Parties as Pledged
Collateral in the same form as so received (with any necessary endorsement) to
be held as part of the Pledged Collateral.

 

(b) Rights Following an Event of Default. Upon the occurrence and during the
continuance of an Event of Default:

 

(i) All rights of Debtor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section 7(a)(i) and
to receive the dividends and interest payments which it would otherwise be
authorized to receive and retain pursuant to Section 7(a)(ii) shall cease and
all such rights shall thereupon become vested in the Secured Party, which shall
thereupon have the sole right, but not the obligation, to exercise such voting
and other consensual rights and to receive and hold as Pledged Collateral such
dividends and interest payments.

 

(ii) All dividends and interest payments which are received by Debtor contrary
to the provisions of subparagraph (i) of this Section 7(b) shall be received in
trust for the benefit of Secured Parties, shall be segregated from other funds
of Debtor and shall be forthwith delivered to the Secured Party as Pledged
Collateral in the same form as so received (with any necessary endorsement).

 

8. Events of Default; Remedies.

 

(a) Event of Default. An Event of Default shall be deemed to have occurred under
this Pledge Agreement upon the occurrence and during the continuance of an Event
of Default under the Notes.

 



 

 

 

 

(b) Rights Under the UCC. In addition to all other rights granted hereby, and
otherwise by law, the Secured Party shall have, with respect to the Pledged
Collateral, the rights of a secured party under the UCC.

 

(c) Sale of Pledged Collateral. Debtor acknowledges and recognizes that Secured
Party may be unable to effect a public sale of all or a part of the Pledged
Securities and may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire the Pledged Securities for its own account, for investment
and not with a view to the distribution or resale thereof. Debtor acknowledges
that any such private sales may be at prices and on terms less favorable to
Secured Party than those of public sales, and agrees that so long as such sales
are made in good faith such private sales shall be deemed to have been made in a
commercially reasonable manner and that Secured Party has no obligation to delay
sale of any Pledged Securities to permit the issuer thereof to register it for
public sale under the Securities Act of 1933, as amended or under any state
securities law.

 

(d) Compliance with the Exchange Act. Upon the occurrence of an Event of Default
and at Secured Party's request, Debtor agrees to use Debtor's best efforts to
cause Issuer to disseminate publicly all information required to be disseminated
pursuant to the Securities Exchange Act of 1934, as amended, in the event that
Issuer or Debtor is required to file reports under such Act, or to otherwise
make available such information as to permit the public or private sale of the
Pledged Collateral in accordance with the terms of this Pledge Agreement. Debtor
further agrees to use Debtor's best efforts to cause Issuer to cooperate with
Secured Party in taking whatever additional action may be required to effect
such public or private sale of the Pledged Collateral.

 

(e) Notice, Etc. In any case where notice of sale is required, ten (10) days'
notice shall be deemed reasonable notice. The Secured Party may have resort to
the Pledged Collateral or any portion thereof with no requirement on the part of
Secured Parties to proceed first against any other Person or property.

 

(f) Other Remedies. Upon the occurrence and during the continuance of an Event
of Default, (i) at the request of Secured Party, Debtor shall assemble and make
available to Secured Party all records relating to the Pledged Securities at any
place or places specified by Secured Party, together with such other information
as Secured Party shall request concerning Debtor's ownership of the Pledged
Securities and relationship to Issuer; and (ii) the Secured Party or its nominee
shall have the right, but shall not be obligated, to vote or give consent with
respect to the Pledged Securities or any part thereof.

 

9. Attorney-in-Fact.

 

Debtor hereby appoints the Secured Party as Debtor's attorney-in-fact, with full
authority in the place and stead of Debtor and in the name of Debtor or
otherwise, from time to time in the Secured Party’s discretion and to the full
extent permitted by law to take any action and to execute any instrument which
the Secured Party may deem reasonably necessary or advisable to accomplish the
purposes of this Pledge Agreement in accordance with the terms and provisions
hereof, including without limitation, to receive, endorse and collect all
instruments made payable to Debtor representing any dividend, interest payment
or other distribution in respect of the Pledged Collateral or any part thereof
and to give full discharge for the same.

 



 

 

 

 

Debtor hereby ratifies all reasonable actions that said attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney is a power
coupled with an interest and shall be irrevocable. The powers conferred on the
Secured Party hereunder are solely to protect its interests in the Pledged
Collateral and shall not impose any duty upon the Secured Party to exercise any
such powers. The Secured Party shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers and in no event
shall the Secured Party or any of its officers, directors, employees or agents
be responsible to Debtor for any act or failure to act, except for gross
negligence or willful misconduct.

 





10. Miscellaneous.

 

(a) Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Secured Party
or Debtor under this Agreement or the Promissory Note shall be in writing and
telecopied, mailed or delivered to each party at the address or telecopier
number last given to the other party. All such notices and communications shall
be effective (a) when sent by Federal Express or other overnight service of
recognized standing, on the business day following the deposit with such
service; (b) when mailed by registered or certified mail, first class postage
prepaid and addressed as aforesaid through the United States Postal Service,
upon receipt; (c) when delivered by hand, upon delivery; and (d) when
telecopied, upon confirmation of receipt.

 

(b) Nonwaiver. No failure or delay on the Secured Party’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.

 

(c) Amendments and Waivers. This Pledge Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Debtor and the Secured Party. Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.

 

(d) Assignments. This Pledge Agreement shall be binding upon and inure to the
benefit of the Secured Party and Debtor and their respective successors and
assigns; provided, however, that Debtor may not assign its rights and duties
hereunder without the prior written consent of the Secured Party.

 

(e) Cumulative Rights, etc. The rights, powers and remedies of the Secured Party
under this Pledge Agreement shall be in addition to all rights, powers and
remedies given to the Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, the Notes or any other agreement, all
of which rights, powers, and remedies shall be cumulative and may be exercised
successively or concurrently without impairing the Secured Party’s rights
hereunder. Debtor waives any right to require the Secured Party to proceed
against any Person or to exhaust any collateral or to pursue any remedy in the
Secured Party’s power.

 



 

 

 

 

(f) Payments Free of Taxes, Etc. All payments made by Debtor under this Pledge
Agreement shall be made by Debtor free and clear of and without deduction for
any and all present and future taxes, levies, charges, deductions and
withholdings. In addition, Debtor shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Pledge Agreement.
Upon request by the Secured Party, Debtor shall furnish evidence satisfactory to
the Secured Partythat all requisite authorizations and approvals by, and notices
to and filings with, governmental authorities and regulatory bodies have been
obtained and made and that all requisite taxes, levies and charges have been
paid.

 

(g) Partial Invalidity. If any time any provision of this Pledge Agreement is or
becomes illegal, invalid or unenforceable in any respect under the law or any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Pledge Agreement nor the legality, validity or enforceability
of such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.

 

(h) Expenses. Debtor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys' fees and expenses, incurred by the Secured Party
with respect to any amendments or waivers hereof requested by Debtor or in the
enforcement or attempted enforcement of any of the Obligations or in preserving
any of the Secured Party’s rights and remedies (including, without limitation,
all such fees and expenses incurred in connection with any “workout” or
restructuring affecting this Agreement, the Promissory Note or the Obligations
or any bankruptcy or similar proceeding involving Debtor or any of its
Subsidiaries). As used herein, the term “reasonable attorneys' fees” shall
include, without limitation, allocable costs of the Secured Party’s in-house
legal counsel and staff.

 

(i) Governing Law. This Pledge Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to conflicts
of law rules (except to the extent governed by the UCC).

 

(j) Jury Trial. EACH OF DEBTOR AND THE SECURED PARTY, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT.

 

 



[Signature page to follow]

 



 

 

 




IN WITNESS WHEREOF, each of the Debtor and the Secured Party has caused this
Pledge Agreement to be executed as of the day and year first above written.

 

 

Debtor:

 

MERRIMAN HOLDINGS, INC.

 

 

By:______________________________


D. Jonathan Merriman

 

Secured Party:

 

EGS, LLC

 

 

By:______________________________

 

 

 



 

 

